Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on April 22nd, 2021.  Claims 1-20 are pending.  Claims 11-20 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on April 22nd, 2021 is acknowledged.  The traversal is on the ground(s) that both Groups I and II are directed to similar configurations of an illumination section and a sensor for a toilet bowl and thus there would not be a serious burden for search and/or examination of the claims.  This is not found persuasive because of the reasons provided on record mailed on February 23rd, 2021, wherein the shared common special technical feature among Groups I and II does not make a contribution over the prior art cited for the reasons discussed therein.  Examiner further notes that Group II does not require a toilet bowl as discussed by Applicant, nor the toilet seat as in Group I; further, Claim 11 of Group II merely calls out a toilet seat in name in the preamble and the body of the claim does not structurally set forth elements to form a toilet seat.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the illumination section provided on the toilet seat or the upper portion of the toilet bowl, as well as the linear sensor being provided on the toilet seat or an upper portion of the toilet bowl must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the illumination section 10 given by LEDs 15a,b are shown in isolation, but are not shown provided on the toilet seat or an upper portion of the toilet bowl.  It is noted that the color sensing section is shown provided on the underside of the toilet seat in figure 3, but this color sensing section is a separate element from that of the illumination section 10 and linear sensor  (i.e. camera 7).
Further, the color indicator unit as in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language, as recited in the claims, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding 

1) Illumination section for outputting illumination light…as in claim 1.
2) Color indicator unit…as in claim 10.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

1.  First and second light sources, and equivalents thereof, such as disclosed in pars. [0055,0056] of Applicant’s pre-grant publication US 2020/0008786.

2. Unclear from the disclosure.  Examiner notes that color sensing sections 3a-d are discussed, but a color indicator unit is not disclosed.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The disclosure inadequately describes the claimed “color indicator unit.”  Examiner notes that a color sensing section 3a and a plurality thereof by items 3a-d, however, a “color indicator unit” as in claim 10 is not described outside of a general reference to the item in original claims 10 and 20.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of the structural constitution of the device are indefinitely defined at present with respect to the relative arrangement of the further element of the color indicator unit within the toilet seat.  Where is the color indicator unit provided within the confines of the claimed toilet so as to provide its recited functionality and set forth the operative embodiment therewith?  Is this provided on a particular portion of the toilet seat or toilet bowl?
 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 5-7, and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (USPN 9,828,755) in view of Hall et al. (USPN 9,867,513), hereafter Hall.
Clements discloses a touch free automatic bidet (abstract).  With regards to claims 1-3, 6, Clements discloses a linear sensor by a color image-capturing camera 102 with a lens for receiving light generated by reflection of the illumination light at the feces from the illumination section given by first and second illuminators (see lights 126 or 624 as a first illuminator providing a broad white light wavelength range encompassing wavelengths across the visible spectrum that includes red, blue, and green, and wherein Clements discloses that an additional second illuminator can be provided as discussed in lines 1-3, col. 25; and the the first illuminator is arranged in the vicinity of the second illuminator as in cl. 6) configured to illuminate the feces before the feces sink into the water-seal portion of the toilet, and wherein the lights are configured to illuminate in two different wavelength of the visible spectrum given the white lights 
With regard to claim 1, Clemens discloses a camera, but does not specifically disclose that the camera provides a linear sensor of which light-receiving pixels are arranged in a linear array.

It would have been obvious to one of ordinary skill in the art to modify the camera of Clements to provide a CCD camera such as taught by Hall in order to provide a linear sensor of which light-receiving pixels are arranged in a linear array as a suitable camera that is highly sensitive and accurate in assessing the user and its operations within the toilet bowl in order to promptly and accurately carry out the operations therein based on the optical assessments.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemens in view of Hall as applied to claims 1-3, 5-7, and 10, and in further view of Patrie (USPN 5,276,595).
Clemens/Hall has been discussed above.
If the illuminating light sources (illuminators) of Clemens are not taken as providing white light sources for a plurality of wavelengths across the visible spectrum as in claims 2 and 3, than such a modification would have been obvious to one of ordinary skill in the art.
With regard to claim 4, Clemens does not specifically disclose that the wavelength of the first illuminator is red and the wavelength of the second illuminator is infra-red.

It would have been obvious to one of ordinary skill in the art to modify Clemens/Hall to utilize at least two different emission wavelengths and selected from the group consisting of red, IR, blue, and green, and wherein the wavelength from the first illuminator is red and the wavelength from the second illuminator is in the infra-red such as taught by Patrie in order to provide likewise LEDs for area lighting to facilitate the use of the toilet as likewise desire by Clemens/Hall with red and green LEDs, and which also have an added functionality and versatility in indicating that the toilet seat is up or down, and providing an infrared LED in order to allow sensing of a position of the toilet seat and also thus presence of a user at the toilet.
             Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemens in view of Hall as applied to claims 1-3, 5-7, and 10 above.
	Clemens/Hall does not specifically disclose that the illumination section and the linear sensor are provided within the same housing.
	Clemens discloses separate cylindrical housings for each of the illumination section and the linear sensor.
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemens in view of Hall as applied to claims 1-3, 5-7, and 10 above, and further in view of Hohki et al. (USPN 4,682,040), hereafter Hohki.
Clemens discloses a camera provided with a lens (see lines 4-21, col. 12, for example), but Clemens/Hall does not specifically disclose the shaping of the lens wherein the size of the lens in a vertical direction differs from a size of the lens in a horizontal direction.
Hohki discloses an image pickup apparatus (abstract).  Hohki discloses a one-dimensional CCD imager with a cylndircal lens  18used as an image pickup/camera (lines 1-21, col. 6, fig. 2b, for example).
It would have been obvious to one of ordinary skill in the art to modify Clemens/Hall to include a cylindrical lens in front of the linear sensor, which provides a size in the vertical direction that differs from a size in a horizontal direction such as taught by Hohki in order to provide a likewise CCD imager wherein Hall also discloses use of a lens therewith and application with a cylindrical lens is an obvious, alternative 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEIL N TURK/           Primary Examiner, Art Unit 1798